Name: Commission Implementing Decision (EU) 2017/1144 of 26 June 2017 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2017) 4136)
 Type: Decision_IMPL
 Subject Matter: EU finance;  agricultural policy;  economic geography
 Date Published: 2017-06-28

 28.6.2017 EN Official Journal of the European Union L 165/37 COMMISSION IMPLEMENTING DECISION (EU) 2017/1144 of 26 June 2017 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2017) 4136) (Only the Bulgarian, Danish, Dutch, English, French, German, Greek, Italian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak and Spanish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) The amounts excluded from Union financing by the present Decision should also take into account any reductions or suspensions in accordance with Article 41 of Regulation (EU) No 1306/2013 due to the fact that such reductions or suspensions are of a provisional nature and without prejudice to decisions taken pursuant to Articles 51 or 52 of that Regulation. (7) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject (3). (8) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 31 March 2017, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Malta,the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Slovak Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 26 June 2017. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). (3) Ares(2017)2831484, 7 June 2017 ANNEX Budget Item: 05040501 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR 22 850 154,78 6 418 693,16 16 431 461,62 Rural Development EAFRD Complement to direct payment (2007-2013) 2010 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR 8 507 107,30 1 459 929,21 7 047 178,09 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Reimbursement following judgment in case T-145/15 FLAT RATE 5,00 % EUR 13 471 514,97 2 311 644,65 11 159 870,32 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR 129 773,68  481,74 130 255,42 Rural Development EAFRD Complement to direct payment (2007-2013) 2011 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR  10 435,76 0,00  10 435,76 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Reimbursement following judgment in case T-145/15 FLAT RATE 5,00 % EUR 1 924 121,26 330 203,99 1 593 917,27 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR  394 552,63 0,00  394 552,63 Rural Development EAFRD Complement to direct payment (2007-2013) 2012 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR  60 445,30 0,00  60 445,30 Total RO: EUR 46 417 238,30 10 519 989,27 35 897 249,03 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LT Rural Development EAFRD Axis 4 LEADER (2007-2013) 2010 Financial effect of Decision C(2015)6810 of 9.10.2015 which reduced the interim payments related to expenditure made in the periods between 16 October and 31 December 2014, between 1 January 2015 and 31 March 2015 and between 1 April and 30 June 2015 ONE-OFF EUR 708 136,83 0,00 708 136,83 Total LT: EUR 708 136,83 0,00 708 136,83 Currency Amount Deductions Financial Impact EUR 47 125 375,13 10 519 989,27 36 605 385,86 Budget Item: 05070107 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact MT Irregularities 2016 Reimbursement of amount charged for the clearance of irregularity cases ONE OFF EUR 201 499,67 0,00 201 499,67 Total MT: EUR 201 499,67 0,00 201 499,67 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Fruit and Vegetables  Pre-recognised Producer Groups 2012 Reimbursement in respect of the period from 16.10.2011 to 13.2.2012 FLAT RATE 25,00 % EUR 12 517 258,69 5 006 903,48 7 510 355,21 Total PL: EUR 12 517 258,69 5 006 903,48 7 510 355,21 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Decoupled Direct Aids 2010 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR 60 723 392,19 2 629 950,76 58 093 441,43 Other Direct Aid  Energy Crops 2010 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR 185 062,92 370,13 184 692,79 Other Direct Aids 2010 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR 83 561,22 7 140,83 76 420,39 Decoupled Direct Aids 2011 Reimbursement following judgment in case T-145/15 FLAT RATE 5,00 % EUR 34 885 948,11 765 982,00 34 119 966,11 Other Direct Aids 2011 Reimbursement following judgment in case T-145/15 FLAT RATE 5,00 % EUR 40 279,67 0,00 40 279,67 Decoupled Direct Aids 2011 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR 14 498,34 29,00 14 469,34 Other Direct Aid  Energy Crops 2011 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR 23,62 0,05 23,57 Other Direct Aids 2011 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR  6,62  0,01  6,61 Decoupled Direct Aids 2012 Reimbursement following judgment in case T-145/15 FLAT RATE 5,00 % EUR 40 874,57 0,00 40 874,57 Decoupled Direct Aids 2012 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR  98 628,64 0,00  98 628,64 Other Direct Aid  Energy Crops 2012 Reimbursement following judgment in case T-145/15 FLAT RATE 10,00 % EUR  6,51 0,00  6,51 Total RO: EUR 95 874 998,87 3 403 472,76 92 471 526,11 Currency Amount Deductions Financial Impact EUR 108 593 757,23 8 410 376,24 100 183 380,99 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Fruit and Vegetables  Operational programmes incl withdrawals 2014 Absence in 2 key controls FLAT RATE 10,00 % EUR  677 033,31  677 033,31 0,00 Fruit and Vegetables  Operational programmes incl withdrawals 2015 Absence in 2 key controls FLAT RATE 10,00 % EUR  763 280,20 0,00  763 280,20 Total AT: EUR  1 440 313,51  677 033,31  763 280,20 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Cross Compliance 2013 Deficiencies in the scope, extent and quality of OTSC and reporting for SMR7 and 8, application of tolerances, CY2012 FLAT RATE 3,00 % EUR  174 830,40  1 875,59  172 954,81 Cross Compliance 2013 Deficiencies in the scope, extent and quality of OTSC and reporting for SMR7 and 8, application of tolerances, CY2013 FLAT RATE 6,00 % EUR  8 128,40 0,00  8 128,40 Cross Compliance 2014 Deficiencies in the scope, extent and quality of OTSC and reporting for SMR7 and 8, application of tolerances, CY2013 FLAT RATE 6,00 % EUR  391 569,13  150,78  391 418,35 Cross Compliance 2013 Failure to achieve the mandatory control rate for SMR7 and 8, weakness in the increase of the control rate, CY2014 FLAT RATE 10,00 % EUR  21 192,88 0,00  21 192,88 Cross Compliance 2015 Failure to achieve the mandatory control rate for SMR7 and 8, weakness in the increase of the control rate, CY2014 FLAT RATE 10,00 % EUR  1 172 970,16  526,34  1 172 443,82 Total BG: EUR  1 768 690,97  2 552,71  1 766 138,26 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Decoupled Direct Aids 2013 CY2012 Ineligible areas ONE OFF EUR  23 056,56 0,00  23 056,56 Decoupled Direct Aids 2014 CY2013 Ineligible areas ONE OFF EUR  23 513,46 0,00  23 513,46 Decoupled Direct Aids 2015 CY2014 Ineligible areas ONE OFF EUR  27 314,63 0,00  27 314,63 Decoupled Direct Aids 2015 CY2014 Retroactive recoveries ONE OFF EUR  9 023,01  5 362,92  3 660,09 Irregularities 2011 Negligence attributable to the non-recovery of the undue payment ONE OFF EUR  1 298,67 0,00  1 298,67 Irregularities 2013 Unjustified decision not to pursue the recovery. ONE OFF EUR  4 523,94 0,00  4 523,94 Irregularities 2011 Unjustified halting of recovery procedure ONE OFF EUR  46 219,07 0,00  46 219,07 Total DE: EUR  134 949,34  5 362,92  129 586,42 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DK Decoupled Direct Aids 2015 FY 2015  Quality of LPIS ONE OFF EUR  174 979,00 0,00  174 979,00 Decoupled Direct Aids 2015 FY 2015  Retroactive recoveries ONE OFF EUR  736 162,00 0,00  736 162,00 Decoupled Direct Aids 2016 FY 2016  OTSC  control of eligibility ONE OFF EUR  522 366,00 0,00  522 366,00 Decoupled Direct Aids 2016 FY 2016  OTSC  Ecologic Focus Area ONE OFF EUR  54 849,00 0,00  54 849,00 Decoupled Direct Aids 2016 FY 2016  Quality of LPIS ONE OFF EUR  174 587,00 0,00  174 587,00 Decoupled Direct Aids 2016 FY 2016  Retroactive recoveries ONE OFF EUR  1 243 766,00 0,00  1 243 766,00 Total DK: EUR  2 906 709,00 0,00  2 906 709,00 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Decoupled Direct Aids 2014 Claim year 2013: Insufficient quality of on-the-spot checks ONE OFF EUR  9 312,36 0,00  9 312,36 Decoupled Direct Aids 2015 Claim year 2013: Insufficient quality of on-the-spot checks ONE OFF EUR  26,35 0,00  26,35 Cross Compliance 2015 Deficiencies in the random part of animal welfare sample, CY2012-2014 ONE OFF EUR  66 615,68 0,00  66 615,68 Cross Compliance 2014 Deficiencies in the scope and quality of OTSC  Deficient reporting of OTSC  Late performance of OTSC  Deficient risk analysis  Pillar I  CY 2013 FLAT RATE 2,00 % EUR  240 657,88  11 564,21  229 093,67 Cross Compliance 2013 Deficiencies in the scope and quality of OTSC  Deficient reporting of OTSC  Late performance of OTSC  Deficient risk analysis  Wine  CY 2013 FLAT RATE 2,00 % EUR  30,18 0,00  30,18 Cross Compliance 2015 Deficiencies in the scope and quality of OTSC  Deficient reporting of OTSC  Late performance of OTSC  Pillar I  CY 2014 FLAT RATE 2,00 % EUR  222 425,22 0,00  222 425,22 Cross Compliance 2013 Deficiencies in the scope and quality of OTSC  Deficient reporting of OTSC  Late performance of OTSC  Wine  CY 2014 FLAT RATE 2,00 % EUR  10 385,58 0,00  10 385,58 Cross Compliance 2014 Deficiencies in the scope and quality of OTSC  Deficient reporting of OTSC  Late performance of OTSC  Wine  CY 2014 FLAT RATE 2,00 % EUR  448,95 0,00  448,95 Cross Compliance 2013 Deficiencies in the scope and quality of OTSC  Late performance of OTSC  Deficient risk analysis  Pillar I  CY 2012 FLAT RATE 2,00 % EUR  247 147,90  15 410,19  231 737,71 Cross Compliance 2014 Deficiencies in the scope of the controls of SMR2, SMR4 and in the performance and report of animal welfare, CY2013 ONE OFF EUR  89 033,37 0,00  89 033,37 Cross Compliance 2013 Deficiencies in the scope of the controls of SMR2, SMR4, in the performance and report of animal welfare and in the control of parcels on-the-spot, CY2012 ONE OFF EUR  316 430,95 0,00  316 430,95 Fruit and Vegetables  Operational Programmes 2012 Deficiency in key control with calculated financial impact  CataluÃ ±a ONE OFF EUR  122 144,38 0,00  122 144,38 Fruit and Vegetables  Operational Programmes 2013 Deficiency in key control with calculated financial impact  CataluÃ ±a ONE OFF EUR  122 144,38 0,00  122 144,38 Fruit and Vegetables  Operational Programmes 2011 Flat-rate aid payments for personnel costs FLAT RATE 5,00 % EUR  97 958,68  97 958,68 0,00 Fruit and Vegetables  Operational Programmes 2012 Flat-rate aid payments for personnel costs FLAT RATE 5,00 % EUR  112 555,18  91 488,65  21 066,53 Decoupled Direct Aids 2014 Insufficient number of on-the-spot checks in claim year 2013 ONE OFF EUR  5 707,30 0,00  5 707,30 Decoupled Direct Aids 2014 Insufficient number of on-the-spot checks in claim year 2013 for permanent pasture ONE OFF EUR  82 097,33  82 097,33 0,00 Decoupled Direct Aids 2014 Lack of retroactivity analysis carried out in claim year 2013 in relation to the years 2010 to 2012 ONE OFF EUR  12 884,58 0,00  12 884,58 Decoupled Direct Aids 2014 Lack of retroactivity analysis carried out in claim year 2013 in relation to the years 2010 to 2012 (related to permanent pasture) ONE OFF EUR  19 298,48  19 298,48 0,00 Decoupled Direct Aids 2014 Lack of retroactivity analysis carried out in claim year 2014 in relation to the years 2011 to 2013 ONE OFF EUR  9 603,76 0,00  9 603,76 Certification 2012 overshooting of global ceiling FY2012 ONE OFF EUR  18 356 430,10  287 742,17  18 068 687,93 Wine  Promotion on third country markets 2014 Performance of administrative checks, including cross-checks, covering all aid applications and payment claims (art. 59 of R.1306/2013 and art. 77 of R.555/2008) FLAT RATE 5,00 % EUR  44 060,79 0,00  44 060,79 Wine  Promotion on third country markets 2015 Performance of administrative checks, including cross-checks, covering all aid applications and payment claims (art. 59 of R.1306/2013 and art. 77 of R.555/2008) FLAT RATE 5,00 % EUR  19 149,42 0,00  19 149,42 Fruit and Vegetables  Operational Programmes 2012 Unduly recognised PO  CataluÃ ±a ONE OFF EUR  1 054 948,10 0,00  1 054 948,10 Fruit and Vegetables  Operational Programmes 2013 Unduly recognised PO  CataluÃ ±a ONE OFF EUR  1 139 900,05 0,00  1 139 900,05 Scrutiny of transactions 2012 weaknesses control system FLAT RATE 0,50 % EUR  798 575,83  35 460,70  763 115,13 Scrutiny of transactions 2013 weaknesses control system FLAT RATE 0,50 % EUR  872 653,50 0,00  872 653,50 Fruit and Vegetables  Operational Programmes 2012 Weaknesses in a key control FLAT RATE 5,00 % EUR  1 536 412,02  158 849,53  1 377 562,49 Fruit and Vegetables  Operational Programmes 2013 Weaknesses in a key control FLAT RATE 5,00 % EUR  2 943 353,24  191 765,11  2 751 588,13 Fruit and Vegetables  Operational programmes incl withdrawals 2014 weaknesses in key control FLAT RATE 5,00 % EUR  3 103 864,90  135 618,25  2 968 246,65 Fruit and Vegetables  Operational Programmes 2011 Weakness in approval of programmes  Valencia FLAT RATE 5,00 % EUR  27 829,89 0,00  27 829,89 Fruit and Vegetables  Operational Programmes 2012 Weakness in approval of programmes  Valencia FLAT RATE 5,00 % EUR  20 026,86  20 026,86 0,00 Fruit and Vegetables  Operational Programmes 2013 Weakness in approval of programmes  Valencia FLAT RATE 5,00 % EUR  27 546,54  27 546,54 0,00 Scrutiny of transactions 2011 weakness in control system FLAT RATE 0,50 % EUR  587 025,35  93 858,22  493 167,13 Total ES: EUR  32 318 685,08  1 268 684,92  31 050 000,16 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Milk  Schoolmilk 2013 incomplete administrative controls FLAT RATE 3,78 % EUR  237 587,74 0,00  237 587,74 Milk  Schoolmilk 2014 incomplete administrative controls FLAT RATE 3,78 % EUR  437 243,59 0,00  437 243,59 Certification 2013 late payments ONE OFF EUR  646 948,97 0,00  646 948,97 Certification 2012 management weaknesses ONE OFF EUR  109 959,83 0,00  109 959,83 Certification 2013 management weaknesses in the FY2013 ONE OFF EUR  137 612,96 0,00  137 612,96 Milk  Schoolmilk 2014 non-application of payment reduction for late submission ONE OFF EUR  1 281 052,48  374 599,36  906 453,12 Milk  Schoolmilk 2015 non-application of payment reduction for late submission ONE OFF EUR  846 946,00 0,00  846 946,00 Export refunds  other 2011 Severe weaknesses in checks on the sound, fair and marketable quality of exported poultry benefiting from export refunds EXTRAPOLATED 94,00 % EUR  11 000 810,21 0,00  11 000 810,21 Export refunds  other 2012 Severe weaknesses in checks on the sound, fair and marketable quality of exported poultry benefiting from export refunds EXTRAPOLATED 94,00 % EUR  52 202 377,67 0,00  52 202 377,67 Export refunds  other 2013 Severe weaknesses in checks on the sound, fair and marketable quality of exported poultry benefiting from export refunds EXTRAPOLATED 94,00 % EUR  27 340 769,48 0,00  27 340 769,48 Export refunds  other 2011 Severe weaknesses in checks on the sound, fair and marketable quality of exported poultry benefiting from export refunds EXTRAPOLATED 83,33 % EUR  3 507 120,69 0,00  3 507 120,69 Export refunds  other 2012 Severe weaknesses in checks on the sound, fair and marketable quality of exported poultry benefiting from export refunds EXTRAPOLATED 83,33 % EUR  16 247 139,77 0,00  16 247 139,77 Export refunds  other 2013 Severe weaknesses in checks on the sound, fair and marketable quality of exported poultry benefiting from export refunds EXTRAPOLATED 83,33 % EUR  10 103 631,00 0,00  10 103 631,00 Export Refunds (2014+) 2014 Severe weaknesses in checks on the sound, fair and marketable quality of exported poultry benefiting from export refunds EXTRAPOLATED 83,33 % EUR  415 472,21 0,00  415 472,21 Export Refunds (2014+) 2014 Severe weaknesses in checks on the sound, fair and marketable quality of exported poultry benefiting from export refunds EXTRAPOLATED 94,00 % EUR  83 895,58 0,00  83 895,58 Total FR: EUR  124 598 568,18  374 599,36  124 223 968,82 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Cross Compliance 2014 Leniency of the sanctioning system, CY2013 ONE OFF EUR  149 585,87 0,00  149 585,87 Cross Compliance 2015 Leniency of the sanctioning system, CY2014 ONE OFF EUR  161 979,04 0,00  161 979,04 Cross Compliance 2013 Weakness in risk analysis, MRFPP and SMR1, CY2012 FLAT RATE 2,00 % EUR  589 334,72 0,00  589 334,72 Cross Compliance 2014 Weakness in risk analysis, MRFPP and SMR1, CY2012 FLAT RATE 2,00 % EUR 5 986,07 0,00 5 986,07 Total GR: EUR  894 913,56 0,00  894 913,56 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Irregularities 2009 Case 2008000093: Delays in the recovery proceedings and negligence attributable to the Member State ONE OFF EUR  541 621,44 0,00  541 621,44 Irregularities 2009 Case 3099: Delays in the recovery proceedings and negligence attributable to the Member State ONE OFF EUR  1 008 606,28 0,00  1 008 606,28 Irregularities 2009 Case 3133: Delays in the recovery proceedings and negligence attributable to the Member State ONE OFF EUR  539 514,05 0,00  539 514,05 Irregularities 2010 Case 3690: Delays in the recovery proceedings and negligence attributable to the Member State ONE OFF EUR  1 378 239,16 0,00  1 378 239,16 Irregularities 2009 Case 8002: Delays in the recovery proceedings and negligence attributable to the Member State ONE OFF EUR  2 673 871,96 0,00  2 673 871,96 Irregularities 2012 Case 8194&8558: Negligence attributable to the Member State in the recovery proceedings ONE OFF EUR  1 809 767,13 0,00  1 809 767,13 Irregularities 2009 Case 8522: Delays in the recovery proceedings and negligence attributable to the Member State ONE OFF EUR  739 489,65 0,00  739 489,65 Irregularities 2012 Case 8802: Delays in the recovery proceedings ONE OFF EUR  10 298,68 0,00  10 298,68 Irregularities 2009 Case 9117: Delays in the recovery proceedings ONE OFF EUR  585 884,28 0,00  585 884,28 Irregularities 2012 Case 9172: Delays in the recovery proceedings and negligence attributable to the Member State ONE OFF EUR  743 929,98 0,00  743 929,98 Irregularities 2010 Case 9298: Delays in the recovery proceedings and negligence attributable to the Member State ONE OFF EUR  152 704,50 0,00  152 704,50 Irregularities 2012 Case OLAF OF/2010/0942: Negligence in the recovery proceedings attributable to the Member State ONE OFF EUR  101 410,87 0,00  101 410,87 Irregularities 2009 Cases 11353, 11354, 11355, 14982: negligence attributable to the Member State in the recovery proceedings ONE OFF EUR  9 201 609,04 0,00  9 201 609,04 Irregularities 2012 Cases 3108, 3109: Delays in the recovery proceedings ONE OFF EUR  1 541 365,89 0,00  1 541 365,89 Irregularities 2012 Cases 8155 and 8187: Delays in the recovery proceedings and negligence attributable to the Member State ONE OFF EUR  1 694 447,20 0,00  1 694 447,20 Irregularities 2012 Cases 8316 and 8859: Delays in the recovery proceedings and negligence attributable to the Member State ONE OFF EUR  6 812 811,90 0,00  6 812 811,90 Irregularities 2012 Cases 8433, 8434, 8435: Delays in the recovery proceedings ONE OFF EUR  8 321 237,00 0,00  8 321 237,00 Irregularities 2012 Cases corrected or declared irrecoverable between FY2010 and FY2013: correction on the basis of the negligence in recovery proceedings demonstrated in the management of individual files FLAT RATE 100,00 % EUR  37 925 444,68 0,00  37 925 444,68 Certification 2011 correction for the B account- Court seizures ONE OFF EUR  45 285,89 0,00  45 285,89 Certification 2011 correction for the B-account: late payments ONE OFF EUR  493 670,22 0,00  493 670,22 Irregularities 2009 Erroneous classification of case as with judiciary proceedings ongoing, and amount thereby escaping the application of the 50/50 rule ONE OFF EUR  1 106,60 0,00  1 106,60 Certification 2007 EU debts recorded as National debts ONE OFF EUR  17 196,50 0,00  17 196,50 Certification 2008 EU debts recorded as National debts ONE OFF EUR  364 988,16 0,00  364 988,16 Certification 2009 EU debts recorded as National debts ONE OFF EUR  31 531,16 0,00  31 531,16 Certification 2010 EU debts recorded as National debts ONE OFF EUR  99 765,05 0,00  99 765,05 Certification 2011 EU debts recorded as National debts ONE OFF EUR  91 996,91 0,00  91 996,91 Cross Compliance 2013 Leniency of the sanctioning system in animal area, CY2012 ONE OFF EUR  92 510,77 0,00  92 510,77 Cross Compliance 2015 Limited access to veterinarian control reports, CY2014 FLAT RATE 2,00 % EUR  1 148 562,11 0,00  1 148 562,11 Certification 2007 Negligence in the management of recoveries and other debts ONE OFF EUR  4 491 218,51 0,00  4 491 218,51 Certification 2008 Negligence in the management of recoveries and other debts ONE OFF EUR  95 324 148,63 0,00  95 324 148,63 Certification 2009 Negligence in the management of recoveries and other debts ONE OFF EUR  8 235 009,37 0,00  8 235 009,37 Certification 2010 Negligence in the management of recoveries and other debts ONE OFF EUR  26 055 691,76 0,00  26 055 691,76 Certification 2011 Negligence in the management of recoveries and other debts ONE OFF EUR  24 026 882,28 0,00  24 026 882,28 Cross Compliance 2014 No check for one GAEC and partial check of two SMRs, Farmer without animals, CY2013 FLAT RATE 2,00 % EUR  449 776,89 0,00  449 776,89 Irregularities 2011 OLAF CASE OF/2007/0889: Irregularity outcome of the negligence of the Member State authorities ONE OFF EUR  13 189 041,35 0,00  13 189 041,35 Cross Compliance 2014 Partial control of two requirements, use of sectoral check without require assurance, farmers with animals, CY2013 FLAT RATE 5,00 % EUR  237 679,39 0,00  237 679,39 Cross Compliance 2015 Partial control of two requirements, use of sectoral check without require assurance, farmers with animals, CY2014 FLAT RATE 5,00 % EUR  240 761,35 0,00  240 761,35 Cross Compliance 2016 Partial control of two requirements, use of sectoral check without require assurance, farmers with animals, CY2015 FLAT RATE 5,00 % EUR  199 521,76 0,00  199 521,76 Cross Compliance 2013 SMR1 and 5 not controlled outside Natura2000 area, weakness in checks for SMR7 and SMR16, limited access to veterinarian control reports, CY2012 ONE OFF EUR  3 323 958,59  160,12  3 323 798,47 Cross Compliance 2014 SMR1 and 5 not controlled outside Natura2000 area, weakness in checks for SMR7 and SMR16, limited access to veterinarian control reports, CY2012 ONE OFF EUR  7 033,28 0,00  7 033,28 Cross Compliance 2015 SMR1 and 5 not controlled outside Natura2000 area, weakness in checks for SMR7 and SMR16, limited access to veterinarian control reports, CY2012 FLAT RATE 2,00 % EUR  186,77 0,00  186,77 Cross Compliance 2014 SMR1 and 5 not controlled outside Natura2000 area, weakness in checks for SMR7 and SMR16, limited access to veterinarian control reports, CY2013 ONE OFF EUR  3 271 891,50 0,00  3 271 891,50 Cross Compliance 2015 SMR1 and 5 not controlled outside Natura2000 area, weakness in checks for SMR7 and SMR16, limited access to veterinarian control reports, CY2013 FLAT RATE 2,00 % EUR  10 760,16 0,00  10 760,16 Total IT: EUR  257 232 428,65  160,12  257 232 268,53 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Fruit and Vegetables  Operational Programmes 2012 Checks on the POs' respect of recognition criteria by the regional offices (DRAPs): aid unduly paid to PO X ONE OFF EUR  175 573,68 0,00  175 573,68 Fruit and Vegetables  Operational Programmes 2013 Checks on the POs' respect of recognition criteria by the regional offices (DRAPs): aid unduly paid to PO X ONE OFF EUR  252 204,60 0,00  252 204,60 Fruit and Vegetables  Operational Programmes 2012 Checks on the POs' respect of recognition criteria by the regional offices (DRAPs): weaknesses in the control system FY2012 and 2013 FLAT RATE 5,00 % EUR  244 696,30  8 778,69  235 917,61 Fruit and Vegetables  Operational Programmes 2013 Checks on the POs' respect of recognition criteria by the regional offices (DRAPs): weaknesses in the control system FY2012 and 2013 FLAT RATE 5,00 % EUR  366 164,35  12 610,23  353 554,12 Fruit and Vegetables  Operational programmes incl withdrawals 2014 Checks on the POs' respect of recognition criteria by the regional offices (DRAPs): weaknesses in the control system  FY2014 and FY2015 FLAT RATE 5,00 % EUR  2 631,15 0,00  2 631,15 Fruit and Vegetables  Operational programmes incl withdrawals 2015 Checks on the POs' respect of recognition criteria by the regional offices (DRAPs): weaknesses in the control system  FY2014 and FY2015 FLAT RATE 5,00 % EUR  8 500,96 0,00  8 500,96 Certification 2011 non-respect of payment deadlines ONE OFF EUR  1 995 329,97  1 995 329,97 0,00 Certification 2011 overshooting of ceiling ONE OFF EUR  112 617,66  112 617,66 0,00 Clearance of Accounts  Financial Clearance 2012 overshooting of ceiling ONE OFF EUR  981 955,95  981 955,95 0,00 Clearance of Accounts  Financial Clearance 2012 overshooting of ceiling  in addition, still to be deduced ONE OFF EUR  584 114,93 0,00  584 114,93 Total PT: EUR  4 723 789,55  3 111 292,50  1 612 497,05 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Irregularities 2012 Known error resulting from the substantive testing on Annex III A ONE OFF EUR  18 439,35 0,00  18 439,35 Fruit and Vegetables  Pre-recognised Producer Groups 2013 PG: maintenance of recognition and Recognition Plans. FY 2013&2014 FLAT RATE 10,00 % EUR  778 261,88 0,00  778 261,88 Fruit and Vegetables  Pre-recognised Producer Groups 2014 PG: maintenance of recognition and Recognition Plans. FY 2013&2014 FLAT RATE 10,00 % EUR  589 910,80 0,00  589 910,80 Fruit and Vegetables  Pre-recognised Producer Groups 2015 PG: maintenance of recognition and Recognition Plans. FY 2013&2014 FLAT RATE 10,00 % EUR  346 636,03 0,00  346 636,03 Fruit and Vegetables  Operational Programmes 2013 PO: Checks on aid claims  Eligibility of Expenditure FY 2013 FLAT RATE 5,00 % EUR  20 646,29 0,00  20 646,29 Fruit and Vegetables  Operational programmes incl withdrawals 2014 PO Checks on aid claims  Eligibility of Expenditure FY 2014 FLAT RATE 5,00 % EUR  30 663,30 0,00  30 663,30 Fruit and Vegetables  Operational programmes incl withdrawals 2015 PO Checks on aid claims  Eligibility of Expenditure FY 2015 FLAT RATE 5,00 % EUR  47 987,50 0,00  47 987,50 Total RO: EUR  1 832 545,15 0,00  1 832 545,15 Currency Amount Deductions Financial Impact EUR  427 851 592,99  5 439 685,84  422 411 907,15 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact AT Rural Development EAFRD (2014-2020) measures subject to IACS 2015 measure 214: implementation of an appropriate sanction system FLAT RATE 5,00 % EUR  5 958,97 0,00  5 958,97 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 measure 214 Organic Farming  Adequate supervision procedure EXTRAPOLATED 0,21 % EUR  101 920,89 0,00  101 920,89 Total AT: EUR  107 879,86 0,00  107 879,86 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BG Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 5 % flat rate correction for deficiencies in OTSC, verification of public procurement, the reasonableness of costs and ineligible expenditure FLAT RATE 5,00 % EUR  2 793 872,47  2 793 872,47 0,00 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 5 % flat rate correction for deficiencies in OTSC, verification of public procurement, the reasonableness of costs and ineligible expenditure FLAT RATE 5,00 % EUR  1 074 263,60  1 074 263,60 0,00 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 5 % flat rate correction for deficiencies in OTSC, verification of public procurement, the reasonableness of costs and ineligible expenditure FLAT RATE 5,00 % EUR  780 941,24  780 941,24 0,00 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 5 % flat rate correction for deficiencies in OTSC, verification of public procurement, the reasonableness of costs and ineligible expenditure FLAT RATE 5,00 % EUR  1 637 751,75 0,00  1 637 751,75 Rural Development EAFRD Investment  public beneficiaries 2014 5 % flat rate correction for deficiencies in OTSC, verification of public procurement, the reasonableness of costs and ineligible expenditure FLAT RATE 5,00 % EUR  1 690 283,33 0,00  1 690 283,33 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Adjustment due to national authorities withdrawing previous corrected amounts ONE OFF EUR 259 643,71 0,00 259 643,71 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Adjustment due to national authorities withdrawing previous corrected amounts ONE OFF EUR 107 839,98 0,00 107 839,98 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Adjustment due to national authorities withdrawing previous corrected amounts ONE OFF EUR 51 063,74 0,00 51 063,74 Cross Compliance 2013 Deficiencies in the scope, extent and quality of OTSC and reporting for SMR7 and 8, application of tolerances, CY2012 FLAT RATE 3,00 % EUR  27 147,64 0,00  27 147,64 Cross Compliance 2014 Deficiencies in the scope, extent and quality of OTSC and reporting for SMR7 and 8, application of tolerances, CY2013 FLAT RATE 6,00 % EUR  105 957,72 0,00  105 957,72 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2010 Extrapolated 9 % correction-weaknesses concerning the reasonableness of costs and ineligible expenditure EXTRAPOLATED 9,00 % EUR  4 183 858,87  418 385,89  3 765 472,98 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2011 Extrapolated 9 % correction-weaknesses concerning the reasonableness of costs and ineligible expenditure EXTRAPOLATED 9,00 % EUR  896 213,65  89 621,36  806 592,29 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Extrapolated 9 % correction-weaknesses concerning the reasonableness of costs and ineligible expenditure EXTRAPOLATED 9,00 % EUR  556 147,52  55 614,76  500 532,76 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Extrapolated 9 % correction-weaknesses concerning the reasonableness of costs and ineligible expenditure EXTRAPOLATED 9,00 % EUR  2 893 246,02 0,00  2 893 246,02 Cross Compliance 2015 Failure to achieve the mandatory control rate for SMR7 and 8, weakness in the increase of the control rate, CY2014 FLAT RATE 10,00 % EUR  350 314,96 0,00  350 314,96 Total BG: EUR  16 571 451,34  5 212 699,32  11 358 752,02 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DE Rural Development EAFRD Investment  public beneficiaries 2014 Financial errors in public procurements audited ONE OFF EUR  351 787,61  349 181,08  2 606,53 Rural Development EAFRD (2014-2020) Investment  public beneficiaries 2015 Financial errors in public procurements audited ONE OFF EUR  159 761,90 0,00  159 761,90 Certification 2015 Financial errors in the EAFRD population ONE OFF EUR  511 727,53 0,00  511 727,53 Total DE: EUR  1 023 277,04  349 181,08  674 095,96 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Cross Compliance 2013 Deficiencies in the scope and quality of OTSC  Deficient reporting of OTSC  Late performance of OTSC  Deficient risk analysis  Pillar II  CY 2013 FLAT RATE 2,00 % EUR 2,40 0,00 2,40 Cross Compliance 2014 Deficiencies in the scope and quality of OTSC  Deficient reporting of OTSC  Late performance of OTSC  Deficient risk analysis  Pillar II  CY 2013 FLAT RATE 2,00 % EUR  2 272,97 0,00  2 272,97 Cross Compliance 2014 Deficiencies in the scope and quality of OTSC  Deficient reporting of OTSC  Late performance of OTSC  Pillar II  CY 2014 FLAT RATE 2,00 % EUR 1,06 0,00 1,06 Cross Compliance 2015 Deficiencies in the scope and quality of OTSC  Deficient reporting of OTSC  Late performance of OTSC  Pillar II  CY 2014 FLAT RATE 2,00 % EUR  2 493,06 0,00  2 493,06 Cross Compliance 2013 Deficiencies in the scope and quality of OTSC  Late performance of OTSC  Deficient sampling of parcels for OTSC  Deficient risk analysis  Pillar II  CY 2012 FLAT RATE 2,00 % EUR  180,81 0,00  180,81 Certification 2013 Material error in EAFRD accounts ONE OFF EUR  903 456,80  17 985,15  885 471,65 Total ES: EUR  908 400,18  17 985,15  890 415,03 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Rural Development EAFRD Investment  private beneficiaries 2014 Deficiencies in the verification of the reasonableness of the costs and of the payment claims Measures 121 and 123 FLAT RATE 5,00 % EUR  4 980 641,31  41 685,40  4 938 955,91 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Deficiencies in the verification of the reasonableness of the costs and of the payment claims Measures 121 and 123 FLAT RATE 5,00 % EUR  396 917,70 0,00  396 917,70 Rural Development EAFRD (2014-2020) Investment  private beneficiaries 2015 Deficiencies in the verification of the reasonableness of the costs and of the payment claims of Measures 121 and 123 FLAT RATE 5,00 % EUR  4 482 936,52 0,00  4 482 936,52 Rural Development EAFRD (2014-2020) Investment  private beneficiaries 2016 Deficiencies in the verification of the reasonableness of the costs and of the payment claims of Measures 121 and 123 FLAT RATE 5,00 % EUR  1 595 408,44 0,00  1 595 408,44 Rural Development EAFRD (2014-2020) Investment  private beneficiaries 2015 Deficiency in the verification of reasonableness of the costs: correction with recurrence for Measures 121C4 and 123A FLAT RATE 10,00 % EUR  3 184 129,20  1 592 064,61  1 592 064,59 Rural Development EAFRD (2014-2020) Investment  private beneficiaries 2016 Deficiency in the verification of reasonableness of the costs: correction with recurrence for Measures 121C4 and 123A FLAT RATE 10,00 % EUR  1 279 291,51  639 645,75  639 645,76 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Deficiency in the verification of reasonableness of the costs: correction with recurrence for Measures 121C4 and 123A FLAT RATE 10,00 % EUR  344 907,12  171 577,47  173 329,65 Rural Development EAFRD Investment  private beneficiaries 2014 Deficiency in the verification of reasonableness of the costs: correction with recurrence for Measures 121C4 and 123A FLAT RATE 10,00 % EUR  2 802 935,54  1 404 390,37  1 398 545,17 Rural Development EAFRD Investment  public beneficiaries 2014 Exclusion of ineligible expenditure M321 ONE OFF EUR  68 062,01 0,00  68 062,01 Certification 2012 management weaknesses ONE OFF EUR  16 845 764,04 0,00  16 845 764,04 Certification 2013 management weaknesses in the FY2013 ONE OFF EUR  10 359 335,40 0,00  10 359 335,40 Total FR: EUR  46 340 328,79  3 849 363,60  42 490 965,19 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 measure 214  FY2014: weaknesses in the control system for livestock density (both administrative and on the spot) FLAT RATE 5,00 % EUR  538 979,08 0,00  538 979,08 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 measure 214  FY2015: weaknesses in the control system for livestock density (both administrative and on the spot) FLAT RATE 5,00 % EUR  543 702,51 0,00  543 702,51 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2014 measure 221  FY2014: weaknesses in the check of eligibility criteria ONE OFF EUR  12 204,00 0,00  12 204,00 Rural Development EAFRD (2014-2020) forestry measures 2015 measure 221  FY2015: weaknesses in the check of eligibility criteria ONE OFF EUR  12 204,00 0,00  12 204,00 Rural Development EAFRD LEADER 2014 One deficient key control and one absent ancillary control FLAT RATE 5,00 % EUR  602 585,37 0,00  602 585,37 Rural Development EAFRD LEADER 2015 One deficient key control and one absent ancillary control FLAT RATE 5,00 % EUR 4 026,71 0,00 4 026,71 Rural Development EAFRD LEADER 2016 One deficient key control and one absent ancillary control FLAT RATE 5,00 % EUR 368,09 0,00 368,09 Total GB: EUR  1 705 280,16 0,00  1 705 280,16 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Cross Compliance 2013 Weakness in risk analysis, MRFPP and SMR1, CY2012 FLAT RATE 2,00 % EUR  229 711,85 0,00  229 711,85 Cross Compliance 2014 Weakness in risk analysis, MRFPP and SMR1, CY2012 FLAT RATE 2,00 % EUR  57 428,76 0,00  57 428,76 Total GR: EUR  287 140,61 0,00  287 140,61 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Deficiencies in key control: Appropriate evaluation of the reasonableness of costs using a suitable evaluation systemrelated to the General costs ONE OFF EUR  26 409,49 0,00  26 409,49 Rural Development EAFRD Investment  private beneficiaries 2014 Deficiencies in key control: Appropriate evaluation of the reasonableness of costs using a suitable evaluation systemrelated to the General costs ONE OFF EUR  45 475,98 0,00  45 475,98 Rural Development EAFRD (2014-2020) Risk management 2015 Deficiencies in key control: Appropriate evaluation of the reasonableness of costs using a suitable evaluation systemrelated to the General costs ONE OFF EUR  133 118,88 0,00  133 118,88 Cross Compliance 2013 Leniency of the sanctioning system in animal area, CY2012 ONE OFF EUR  7 112,87 0,00  7 112,87 Cross Compliance 2015 Limited access to veterinarian control reports, CY2014 FLAT RATE 2,00 % EUR  175 426,91 0,00  175 426,91 Cross Compliance 2014 No check for one GAEC and partial check of two SMRs, Farmer without animals, CY2013 FLAT RATE 2,00 % EUR  39 153,87 0,00  39 153,87 Cross Compliance 2014 Partial control of two requirements, use of sectoral check without require assurance, farmers with animals, CY2013 FLAT RATE 5,00 % EUR  61 526,63 0,00  61 526,63 Cross Compliance 2015 Partial control of two requirements, use of sectoral check without require assurance, farmers with animals, CY2014 FLAT RATE 5,00 % EUR  78 725,47 0,00  78 725,47 Cross Compliance 2013 SMR1 and 5 not controlled outside Natura2000 area, weakness in checks for SMR7 and SMR16, limited access to veterinarian control reports, CY2012 ONE OFF EUR  280 745,26  41,98  280 703,28 Cross Compliance 2014 SMR1 and 5 not controlled outside Natura2000 area, weakness in checks for SMR7 and SMR16, limited access to veterinarian control reports, CY2012 ONE OFF EUR  97 287,65 0,00  97 287,65 Cross Compliance 2015 SMR1 and 5 not controlled outside Natura2000 area, weakness in checks for SMR7 and SMR16, limited access to veterinarian control reports, CY2012 FLAT RATE 2,00 % EUR  13 600,21 0,00  13 600,21 Cross Compliance 2014 SMR1 and 5 not controlled outside Natura2000 area, weakness in checks for SMR7 and SMR16, limited access to veterinarian control reports, CY2013 ONE OFF EUR  203 367,80 0,00  203 367,80 Cross Compliance 2015 SMR1 and 5 not controlled outside Natura2000 area, weakness in checks for SMR7 and SMR16, limited access to veterinarian control reports, CY2013 FLAT RATE 2,00 % EUR  27 839,23 0,00  27 839,23 Rural Development EAFRD (2014-2020) measures subject to IACS 2015 Two agri-environmental sub-measures(214): Inappropriate follow-up of the results of cross-checks in all appropriate cases with data from the IACS. FLAT RATE 3,00 % EUR  148 200,00 0,00  148 200,00 Total IT: EUR  1 337 990,25  41,98  1 337 948,27 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LT Rural Development EAFRD Axis 4 LEADER (2007-2013) 2013 Deficiencies in key controls: 1) Quality of on-the-spot checks; 2) Evaluation of reasonableness of costs at application stage; 3) Eligibility of costs of the operation (in-kind contributions) FLAT RATE 5,00 % EUR  1 288 795,90 0,00  1 288 795,90 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 Deficiencies in key controls: 1) Quality of on-the-spot checks; 2) Evaluation of reasonableness of costs at application stage; 3) Eligibility of costs of the operation (in-kind contributions) FLAT RATE 5,00 % EUR  1 530 512,90 0,00  1 530 512,90 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2015 Deficiencies in key controls: 1) Quality of on-the-spot checks; 2) Evaluation of reasonableness of costs at application stage; 3) Eligibility of costs of the operation (in-kind contributions) FLAT RATE 5,00 % EUR  926 149,21 0,00  926 149,21 Rural Development EAFRD LEADER 2016 Deficiencies in key controls: 1) Quality of on-the-spot checks 2) Evaluation of reasonableness of costs at application stage 3) Eligibility of costs of the operation (in-kind contributions). Correction period: 16.10.2015-31.12.2015. FLAT RATE 5,00 % EUR  462 436,92 0,00  462 436,92 Total LT: EUR  4 207 894,93 0,00  4 207 894,93 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact LU Clearance of accounts  Conformity Clearance 2010 Non respect of the eligibility criteria ONE OFF 0,00 % EUR  1 469 939,00 0,00  1 469 939,00 Total LU: EUR  1 469 939,00 0,00  1 469 939,00 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact MT Certification 2015 Clearance of accounts FY2015 ONE OFF EUR  131 903,31 0,00  131 903,31 Total MT: EUR  131 903,31 0,00  131 903,31 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 deficiencies in key and ancillary controls FLAT RATE 5,00 % EUR  217 083,50 0,00  217 083,50 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 deficiencies in key and ancillary controls FLAT RATE 7,00 % EUR  89 804,68 0,00  89 804,68 Rural Development EAFRD Axis 4 LEADER (2007-2013) 2015 deficiencies in key and ancillary controls FLAT RATE 7,00 % EUR  314 873,64 0,00  314 873,64 Rural Development EAFRD LEADER 2016 deficiencies in key and ancillary controls FLAT RATE 7,00 % EUR  216 895,65 0,00  216 895,65 Total NL: EUR  838 657,47 0,00  838 657,47 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact RO Rural Development EAFRD Investment  private beneficiaries 2015 Controls on artificial conditions FLAT RATE 5,00 % EUR  949 386,13 0,00  949 386,13 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Eligibility of the beneficiary  skills verification and Controls on artificial conditions FLAT RATE 5,00 % EUR  2 661 268,10 0,00  2 661 268,10 Rural Development EAFRD Investment  private beneficiaries 2014 Eligibility of the beneficiary  skills verification and Controls on artificial conditions FLAT RATE 5,00 % EUR  648 249,31 0,00  648 249,31 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2012 Eligibility of the costs  respect of ceilings/aid intensity ONE OFF EUR  1 478 707,10  73 935,36  1 404 771,74 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Eligibility of the costs  respect of ceilings/aid intensity ONE OFF EUR  1 335 193,08 0,00  1 335 193,08 Rural Development EAFRD Investment  private beneficiaries 2014 Eligibility of the costs  respect of ceilings/aid intensity ONE OFF EUR  1 041 006,91 0,00  1 041 006,91 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2010 Execution of overlapping amount ONE OFF EUR 0,00 5 907,74  5 907,74 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Execution of overlapping amount FLAT RATE 2,00 % EUR 0,00 2 731 143,60  2 731 143,60 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2011 Execution of overlapping amount ONE OFF EUR 0,00 53 937,77  53 937,77 Rural Development EAFRD Axis 2 (2007-2013, area related measures) 2012 Execution of overlapping amount ONE OFF EUR 0,00 15 400,00  15 400,00 Certification 2012 MLE for the EAFRD IACS population ONE OFF EUR  4 212 281,45  83 053,09  4 129 228,36 Certification 2012 MLE for the EAFRD Non IACS population ONE OFF EUR  8 565 856,43  852 487,19  7 713 369,24 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Procurement- reasonableness of the costs check weaknesses FLAT RATE 2,00 % EUR  508 630,52 0,00  508 630,52 Rural Development EAFRD Axis 1+3  Investment orientated measures (2007-2013) 2013 Procurement- reasonableness of the costs check weaknesses FLAT RATE 10,00 % EUR  1 533 681,75 0,00  1 533 681,75 Rural Development EAFRD Investment  private beneficiaries 2014 Procurement- reasonableness of the costs check weaknesses FLAT RATE 2,00 % EUR  220 258,09 0,00  220 258,09 Rural Development EAFRD Investment  private beneficiaries 2014 Procurement- reasonableness of the costs check weaknesses FLAT RATE 10,00 % EUR  511 227,25 0,00  511 227,25 Total RO: EUR  23 665 746,12 1 796 913,47  25 462 659,59 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact SK Certification 2015 Known error in the EAFRD Non-IACS population ONE OFF EUR  204 053,34 0,00  204 053,34 Total SK: EUR  204 053,34 0,00  204 053,34 Currency Amount Deductions Financial Impact EUR  98 799 942,40  7 632 357,66  91 167 584,74